Citation Nr: 0511021	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death, to include contributory and/or entitlement based on 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
May 1968; he died in May 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The appellant testified at a February 2004 Board 
videoconference hearing and raised the issue of entitlement 
to service connection for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The Board 
remanded this case in June 2004 finding that this issue of 
entitlement to service connection for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151was inextricably intertwined with the issue of service 
connection for cause of death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the June 2004 Remand, the Board instructed that the AMC 
issue the appellant a VCAA letter regarding the inextricably 
intertwined issue of service connection claim for cause of 
death pursuant to 38 U.S.C.A. § 1151.  Additionally, the 
Board instructed that the AMC readjudicate the case and 
consider the provisions of 38 U.S.C. § 1151 and set forth the 
provisions of such in a supplemental statement of the case.   

Although the AMC subsequently issued two VCAA letters, 
neither letter referred to the service connection claim for 
cause of death pursuant to 38 U.S.C.A. § 1151.  Thus, the 
appellant was never furnished with a VCAA letter outlining 
the applicable duty to notify and duty to assist provisions 
of the VCAA concerning her claim for cause of the veteran's 
death pursuant to 38 U.S.C.A. § 1151.  Moreover, the January 
2005 supplemental statement of the case only cites to 38 
U.S.C. § 1151 and does not set forth the specific provisions 
of 38 U.S.C. § 1151 or explain how those provisions relate to 
the appellant's claim.  

The Board finds that the AMC did not fully comply with the 
Board's instructions in the June 2004 Remand, thereby 
constituting a violation of Stegall v. West, 11 Vet. App. 268 
(1998).  Under the law, another remand is in order.  

Thus, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is again REMANDED to the AMC for further action as 
follows:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. § 5102, 5103, and 5103A 
(West 2002).  Specifically, the 
appellant must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
service connection claim for cause of 
death pursuant to 38 U.S.C.A. § 1151, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that the 
appellant is expected to provide, and 
(4) request that the appellant provide 
any evidence in her possession that 
pertains to the claim.  She also must be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, 38 U.S.C. 
§§ 5109B, 7112.  A record of her 
notification must be incorporated into 
the claims file.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC), specifically addressing the 
provisions of 38 U.S.C. § 1151 and 38 
C.F.R. § 3.361.  The SSOC must notify 
the appellant of all relevant actions 
taken on her claim for benefits, and 
summarize the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


